Citation Nr: 0715057	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for bilateral hearing loss and tinnitus.  
Subsequently, the RO granted service connection for tinnitus 
and assigned a 10 percent disability rating in October 2006.  
The veteran has not included tinnitus in his current appeal.

The veteran testified at a Board hearing at the RO in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence from VA examinations is inconsistent with evidence 
from the veteran's private physician, Dr. Greene.  In a March 
2002 letter, Dr. Greene diagnosed asymmetric bilateral 
hearing loss.  The veteran has had three private audiograms 
showing some hearing loss, most recently in January 2007.  He 
has been afforded two VA examinations.  In the February 2004 
examination, the audiologist commented that a nonorganic 
component to any hearing loss was strongly suspected and made 
no diagnosis.  In the April 2005 examination, the audiologist 
found hearing to be within normal limits.  However, she 
recommended medical follow-up to rule out a retrocochlear 
lesion due to absent contralateral reflexes for both ears.  

A VA medical examination is required to review and reconcile 
the contradictory audiometric examinations and findings, and 
to evaluate the recent audiometric findings from the private 
January 2007 examination.  See Caffrey v Brown, 6 Vet App 
377, 381, (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA audiological examination.  All 
indicated tests and studies should be 
undertaken.  If the veteran is diagnosed 
with hearing loss, the examiner should 
provide an opinion, considering all 
evidence of record in the veteran's claims 
folder, as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any hearing 
loss is related to service, including 
presumed exposure to acoustic trauma as a 
cannon crewman in the field artillery.  
The examiner should reconcile any opinion 
given with the  April 2003 and January 
2007 private audiology reports and the 
February 2004 and April 2005 VA 
examination reports.  A complete rationale 
for any opinion expressed should be 
offered.

2.  Thereafter, VA should review the 
veteran's claim.  If any benefit remains 
denied, VA should issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
appropriate opportunity for him or his 
representative to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



